Name: Council Regulation (EEC) No 679/85 of 18 February 1985 introducing a specimen declaration form to be used in trade in goods within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 85 Official Journal of the European Communities No L 79 / 7 COUNCIL REGULATION (EEC) No 679/85 of 18 February 1985 introducing a specimen declaration form to be used in trade in goods within the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, formalities relating to one or other of the subsequent stages of that operation ; whereas use of this option has no effect on the structure of the various copies of the single document ; whereas this makes it possible to modify the composition of the sets of forms likely to be used in this way; Whereas the introduction of the declaration form concerned must lead to standardization of the information to be supplied in the context of intra-Community trade; whereas the form should be restricted to information which may justifiably be required for the purposes of such trade; whereas , for reasons relating both to language problems and to the use of computer technology, such information must be allocated Community code numbers ; Whereas some of the information to be included on the form is required by national regulations which are compatible with Community law; whereas it is therefore unnecessary to require the production of such information in Member States which do not apply such regulations ; Whereas all the information which users need to complete the form easily should be summarized in an explanatory note ; whereas this note must be readily available to users ; Whereas , since the object of this reform is the overall simplification of the formalities concerned , the introduction of a single declaration form must not in practice represent for users a retrograde step in commercial terms by comparison with the simplification of procedure at present allowed ; whereas it must not therefore conflict with the existence of simplified procedures ; Whereas , to further the standardization of documents , this Community form must be aligned on the layout key drawn up under the auspices of the United Nations Economic Commission for Europe , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 678 / 85 of 18 February 1985 simplifying formalities in trade in goods within the Community (*), and in particular Article 4 thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas Regulation (EEC) No 678 / 85 substituted a single document for the forms currently used in intra-Community trade in goods for declaration of dispatch , internal Community transit , entry of Community goods for home use or entry of goods under any other procedure in the Member State of destination ; Whereas Article 4 ( 1 ) of the Regulation (EEC) No 678 / 85 provides that the specimen declaration form is to be adopted by the Council , acting unanimously on a proposal from the Commission ; Whereas the presentation of the form in question must enable it to be used in computerized systems for processing declarations ; whereas , therefore , provision should be made for it to be adapted to the technical constraints inherent in such systems ; Whereas Article 12 of the aforementioned Regulation (EEC) No 678 / 85 provided for economic operators to have the option of using, for each of the stages of an operation involving trade in goods between two Member States , only those copies of the declaration necessary for completion of the fomalities relating to that particular stage , to which may be attached, as appropriate , the copies necessary for completion of the HAS ADOPTED THIS REGULATION: (*) See page 1 of this Official Journal . ( 2 ) OJ No C 71 , 16 . 3 . 1983 , p. 1 . Article 1 1 . Without prejudice to the possibility of separation provided for in Article 12 of Regulation (EEC) No 678 / 85 , the declarations referred to in Article 4 ( 1 ) of ( 3 ) OJ No C 161 , 20 . 6 . 1983 , p . 168 . ( «) OJ No C 211 , 8 . 8 . 1983 , p . 4 . No L 79 / 8 Official Journal of the European Communities 21 . 3 . 85 that Regulation must be entered on COM forms made up :  either as a set of seven copies , in accordance with the specimen contained in Annex I ,  or , particularly in the event of issue by means of a - computerized system for processing declarations , of two successive sets of four copies , in accordance with the specimen contained in Annex II . 2 . The COM forms may , if necessary , be supplemented by one or more COM/ c forms made up :  either as a set of seven copies , in accordance with the specimen contained in Annex III ,  or of two sets of four copies , in accordance with the specimen , contained in Annex IV . By way of derogation from the first subparagraph , Member States shall have the option of not authorizing the use of COM/ c forms in the event of use of a computerized system for processing declarations which issues such declarations .  the formulation of the codes to be used in connection with the single document ,  the quality of the paper , the size of the forms and the colour of the copies ,  the adaptation , as necessary , of the specimen form to the technical constraints inherent in the use of the form , the formulation of the codes or the processing of the declarations by means of a computerized system ,  the note referred to in Article 2 , shall be adopted in accordance with the procedure referred to in Article 17 of Regulation (EEC) No 678 / 85 . Article 4 Each Member State shall inform the Commission not later then 30 June 1987 of the information which it will require , within the limits of the information included in the COM form , for completion of the formalities at dispatch , on the one hand , and at destination , on the other hand . Any subsequent amendment shall also be communicated beforehand to the Commission . The Commission shall ensure that the information thus obtained is published in the 'C' series of the Official Journal of the European Communities. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1988 . Article 2 1 . The forms referred to in Article 1 must be completed in accordance with the explanatory note . 2 . Member States shall ensure that users have ready access to copies of the note referred to in paragraph 1 . Article 3 The provisions for applying this Regulation , and in particular those relating to : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1985 . For the Council The President G. ANDREOTTI 21 . 3 . 85 Official Journal of the European Communities No L 79 / 9 ANNEX I Specimen referred to in the first indent of Article 1 ( 1 ) class="page"> class="page"> E CONTROL OF DECLARATION CONCERNING PROCEDURE APPLIED FOR IN MEMBER STATE OF DISPATCH class="page"> class="page"> class="page"> class="page"> class="page"> 50 OTHER INCIDENTS DURING CARRIAGE Details and measures taken F CERTIFICATION BY COMPETENT AUTHORITIES G CONTROL BY OFFICE OF DESTINATION (COMMUNITY TRANSIT OPERATION ) Date of arrival : Examination of seals : Remarks : Signature : Copy returned Stamp : on after registration under No class="page"> H CONTROL OF DECLARATION CONCERNING PROCEDURE APPLIED FOR IN MEMBER STATE OF DESTINATION G CONTROL BY OFFICE OF DESTINATION (COMMUNITY TRANSIT OPERATION ) Date of arrival : Examination of seals : Remarks : Signature : Stamp :Copy No 4 returned on after registration under No class="page"> class="page"> class="page"> class="page"> No L 79 / 2521.3 . 85 Official Journal of the European Communities ANNEX II Specimen referred to in the second indent of Article 1 ( 1 ) class="page"> class="page"> E/H CONTROL OF DECLARATION CONCERNING PROCEDURE APPLIED FOR IN MEMBER STATE OF DISPATCH/DESTINATION G CONTROL BY OFFICE OF DESTINATION (COMMUNITY TRANSIT OPERATION ) Date of arrival : Examination of seals : Remarks : Signature : Copy No 4 returned on Stamp : after registration under No class="page"> class="page"> class="page"> class="page"> class="page"> 50 OTHER INCIDENTS DURING CARRIAGE Details and measures taken F CERTIFICATION BY COMPETENT AUTHORITIES G CONTROL BY OFFICE OF DESTINATION (COMMUNITY TRANSIT OPERATION ) Date of arrival : Examination of seals : Remarks : Signature : Copy returned on Stamp: after registration under No 21 . 3 . 85 Official Journal of the European Communities No L 79 / 35 ANNEX III Specimen referred to in the first indent of Article 1 (2 ) class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> class="page"> 21 . 3 . 85 Official Journal of the European Communities No L 79 / 51 ANNEX IV Specimen referred to in the second indent of Article 1 (2 ) class="page"> class="page"> class="page"> class="page"> </body></html>